In consolidated proceedings to review assessments of certain real property for the tax years 1964 through 1973, the Board of Assessors of the County of Nassau appeals from so much of a final order of the Supreme Court, Nassau County, entered May 9, 1974, as reduced the assessed valuation of petitioner’s real property for the tax years 1967 through 1973. Final order affirmed insofar as appealed from, with costs. The reductions in the assessed valuations of petitioner’s property for the tax years in question were proper for the reasons stated in the opinion of Mr. Justice Hogan at Special Term. Hopkins, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.